ORiP RAFL                                                                                    06/23/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0260


                                          OP 20-0260
                                                                             FILED
   WALTER MITCHELL STEWART,JR.,                                               JUN 2 3 2020
                                                                            Bovven Greenwood
                                                                                           Court
                Petitioner,                                               Clerk of Supreme
                                                                             State of Montana


         v.
                                                                      ORDER
   WARDEN PETER BLUDWORTH,
   CROSSROADS CORRECTIONAL CENTER,

                Respondent.


         Walter Mitchell Stewart, Jr., has filed a petition for a writ of habeas corpus,
  indicating that his incarceration is illegal because of the running of his sentences. In
  compliance with this Court's May 15, 2020 Order, the Assistant Attorney General for the
  State of Montana has filed a response that Stewart is not entitled to habeas corpus relief.
        Both Stewart and the State provide a procedural history. In December 2002,Stewart
  pleaded guilty to two counts of criminal endangerment in the Montana 22nd Judicial
  District Court, Big Horn County, following a drunk driving crash that resulted in a death.
  The District Court sentenced Stewart to two consecutive, suspended ten-year terms.
  Stewart discharged one term in 2012 and began serving the second sentence. The State
  sought revocation of his suspended sentence in 2015.           During the February 2016
  dispositional hearing, Stewart's probation officer testified that Stewart had a 2012
  conviction in federal court for failure to register. The probation officer offered that the
  three-year prison sentence was near completion but that Stewart still had almost ten years
  of supervised release remaining. Stewart's counsel then explained that his federal
  supervised release was revoked in 2015 and that the federal court imposed a six-month
  term of incarceration to be followed by ten years of supervised release. Ultimately, the
  District Court imposed a ten-year prison sentence to run consecutively to his ten years of
  federal supervised release. Stewart appealed and this Court remanded for resentencing so
  that Stewart's sentence did not run consecutive to his federal sentence. State v. Stewart,
No. DA 16-0246, 2018 MT 52N, ¶ 11, 2018 Mont. LEXIS 63. In his petition, Stewart
recites parts of this Court's decision and indicates that the sentence imposed upon remand
is illegal. He now requests his immediate release and recalculation of his sentence.
       The State responds that the District Court promptly issued an Amended
Dispositional Order and Judgment dated March 21, 2018, imposing ten years to the
Montana State Prison(MSP),to run concurrently with his federal sentence. The State also
provides an affidavit from the MSP Records Department Manager, Michele McKinnon,
explaining that Stewart was credited for time served from both his original sentence and
his sentence upon revocation, which gave Stewart a commencement date of
January 8, 2015.    The State notes that Stewart's prison sentence discharges on
January 5, 2025. The State further points out that Stewart's federal sentence does not have
any effect on the calculation ofhis sentence imposed in state court. The State explains that
the federal court determines whether Stewart is entitled to any other credit on his federal
supervised release, such as his custodial time Stewart has served in state prison. The State
concludes that Stewart's sentence as imposed in District Court is legal and has been
calculated correctly thereby precluding any relief under habeas corpus.
       We find the State's arguments persuasive. Stewart cannot demonstrate an illegal
sentence. Stewart,therefore, is not entitled to habeas corpus reliefor his immediate release.
Section 46-22-101(1), MCA. Accordingly,
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Walter Mitchell Stewart Jr. personally.
                         Tr-A
       DATED this7:\ day of June, 2020.



                                                              Chief Justice




                                             2
3